                                                                                FILED
                                                                         U.S. DISTRICT COURT

                      IN THE UNITED STATES DISTRICT COURT
                                                                        2019SEP 12 AM II'22
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                        CLERK.
                                      DUBLIN DIVISION


KATRINIA L. GREEN, by and for
the Estate of GLORIA GENE WRIGHT,

              Plaintiff,

       V.                                                  CV 318-073


ANDREW SAUL,Commissioner
of Social Security Administration,

              Defendant.



                                           ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

AFFIRMS the Commissioner's final decision, CLOSES this civil action, and DIRECTS

the Clerk to enter final Judgmen^^ favor ofthe Commissioner.
       SO ORDERED this               day of September, 2019, at Augusta, Georgia.




                                             UNITED STATES DISTRICT JUDGE
